Citation Nr: 1431397	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from September 1966 to June 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.   By that rating action, the RO, in part, denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board. 

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Resolving reasonable doubt in the Veteran's favor, the objective medical evidence is in equipoise as to whether his current bilateral sensorineural hearing loss and tinnitus are related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensor neural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  In view of the Board's favorable decision to grant service connection for bilateral sensorineural hearing loss and tinnitus in the analysis below, any further discussion as to any lapses in duties to assist and notify would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Legal Criteria

 Service connection-general criteria

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) . In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in June 1970.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss. See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 . 

Hearing loss criteria

 For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

III. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that his current bilateral hearing loss disability and tinnitus are the result of having been exposed to jet engine noise while working on the flight line during military service without hearing protection during military service.  The Veteran maintains that his post-service employment included working in sales and as a truck driver for an oilfield cementing business.  The Veteran maintains that during his employment as a truck driver, he did not drive onto the oilfields, the oil rigs were not operational when he was near them, and he did not wear hearing protection.  He contends that he did not have any post-service recreational noise exposure.   He asserts that he did not inform his private treating physician in the 1970s about his hearing loss because he was too young (22 years old).  Finally, the Veteran contends that his memory as to the onset of his hearing loss and tinnitus has been impaired due to head trauma sustained during a 1993 motor vehicle accident.  (See November 2011 Transcript and June 2010 report, prepared by L. I., AuD, CCC-A). 

The Veteran's service treatment records from his period of active military service do not contain any clinical findings of a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  These same reports are devoid of any subjective complaints or clinical findings of any hearing problems or tinnitus.  The Veteran's ears were evaluated as "normal" at a June 1970 service separation examination.  

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  He has also complained of having tinnitus. (See June 2010 VA audiological examination report.)

The Board finds that the Veteran likely suffered noise exposure during his service. See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  The Veteran's DD 214 and service personnel records reflect that he had served as an airman and administration supervisor with the 3560 Field Maintenance Squadron.  In addition, his service treatment records include April 1967 and July 1968 audiogram reports reflecting that the Veteran had worked in an [airplane] hanger.  The April 1967 audiogram shows that the Veteran wore hearing protection, whereas the 1968 report reflects that he did not.  

The Board finds the Veteran's lay statements and testimony regarding the date of onset of his hearing loss and tinnitus to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation), Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  Given the Veteran's military occupational specialist as an airman in the USAF, evidence from his service treatment records that he worked in an [airplane] hangar, as well as his credible testimony regarding these in-service events, the Board finds that he was exposed to acoustic trauma from surrounding aircraft during military service.  38 U.S.C.A. § 1154(a). 

Thus, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of a bilateral hearing loss disability and tinnitus to the Veteran's in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  The claims folder contains competing VA and private medical opinions that address this question.

Evidence against the claims includes a November 2009 VA fee basis examiner's opinion.  During the November 2009 VA examination, the Veteran reported that his hearing loss and tinnitus had existed since 1990, but had their onset as a result of having worked on the flight line during military service.  The Veteran indicated that he (then) worked in sales.  After an audiometric examination and physical evaluation of the Veteran's ears, the VA fee basis examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were due to  military noise exposure as an administration specialist because there was no hearing loss found during his service time or at his service discharge examination, he did not recall having any hearing loss or tinnitus until 1990, and evidence of post-service occupational noise exposure as an oil field worker around high level noise without hearing protection.  (See November 2009 VA fee basis examination report).

Other evidence against the claim includes an August 2010 VA audiological examination report.  At the examination, the Veteran related that his hearing problems and tinnitus began in the 1980s and 10-15 years previously, respectively.  The VA audiologist reviewed the Veteran's service treatment records and noted that he had normal hearing at all test frequencies, bilaterally, at service entrance and discharge.  The VA audiologist noted that the post-service evidence of record included a private medical report that appeared to have been signed by a student intern and supported a nexus between the Veteran's hearing loss and tinnitus with military acoustic trauma.   

The August 2010 VA audiologist related that a review of the Veteran's service medical records revealed that he had normal hearing sensitivity at the time of military discharge.  The examiner further indicated that the Veteran gave a history of having had hearing difficulty since the 1980s, as well as a history of extensive post-service occupational noise exposure.  The VA audiologist cited to an Institute of Medicine Report on noise exposure in the military that concluded that noised-inducted hearing loss occurred immediately and did not have a delayed onset of weeks, months or years after the exposure event(s).  Thus, it was the VA audiologist's opinion that it was less likely as not that the Veteran's current hearing loss was related to military acoustic trauma.  Regarding the Veteran's tinnitus, the VA audiologist opined that it was less likely than not that it was related to in-service acoustic trauma.  The VA audiologist reasoned that there was no evidence of tinnitus reported during military service, and that the Veteran had reported its onset as 10-15 years previously.  (See August 2010 VA audio examination report).  

Evidence in support of the claims includes a June 2010 report, prepared by L. I., AuD CCC-A.  At the examination, the Veteran reported a history of hearing loss and tinnitus that began during his service in the USAF that is consistent with that previously reported herein.  He related that he did not have access to hearing protection during military service.  The Veteran indicated that his post-service employment included sales and truck driving for the "oil field."  The Veteran related that when he was in close proximity to the oil fields, that they were non-operational.  Thus, L. I. reported that the Veteran had denied any post-discharge occupational noise exposure.  L. I. opined, after a review of the Veteran's service history, that it was at least as likely as not that his hearing loss and tinnitus were the result of exposure to hazardous noise during military service.  (See June 2010 report, prepared and signed by L. I., AuD, CCC-A).  
 
In this case, the Board is presented with an evidentiary record that is against and supportive of the claims for service connection for a bilateral hearing loss disability and tinnitus.  Initially, the Board finds that the Veteran was exposed to acoustic trauma from hazardous noise from having served in [airplane] hangers during his service as an airman/administrative supervisor in the USAF.  With regard to a nexus to service that favors the claims, there is a private opinion, as well as credible lay statements and testimony of the Veteran and his spouse, in support of the claims.  Evidence against the claims includes VA opinions and the Veteran's post-service occupational exposure as a truck driver for an oil field company without hearing protection.  While the Veteran has denied having driven his truck close to the oil rigs, and has argued that they were non-operational when he was close to them, the fact remains that he was a truck driver for an oil cement company, an occupation that by its nature involves exposure to hazardous noise.  Thus, there is evidence of post-service occupational noise exposure.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claims for service connection for bilateral hearing loss and for tinnitus are granted.


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


